DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 4, 6 thru 13 and 15 thru 19 have been entered into the record.  Claims 5 and 14 have been cancelled.
Response to Amendment
The amendment to claim 15 overcomes the 35 U.S.C. 112(b) rejection from the previous office action (5/5/2022).  The 35 U.S.C. 112(b) rejection is withdrawn.
Allowable Subject Matter
Claims 1 thru 4, 6 thru 13 and 15 thru 19 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the amendments to the independent claims.  The closest prior art of record is Hur et al Patent Number 10,004,873 B1.  Hur et al disclose a sleep aid device for a vehicle includes a sleep information setting device for setting sleep information and a target sleep time of a user, a route establishing device for establishing a route to a destination and for calculating a time required to reach the destination, a sleep mode determining device for determining whether a current mode is a sleep mode and for determining a sleep-inducing start time using the sleep information and the time required to reach the destination, a sleep mode controller for controlling an intra-vehicle device in the sleep mode at the sleep-inducing start time, a wake-up mode determining device for determining a sleep state of the user and entering a wake-up mode when the user is in a light sleep state, and a wake-up mode controller for controlling the intra-vehicle device in the wake-up mode when the wake-up mode is entered.
In regards to claims 1, 10 and 19, Hur et al, taken either individually or in combination with other prior art, fails to teach or render obvious an apparatus, method and transportation vehicle for adapting a driving strategy of a transportation vehicle driving in at least a semi-automated state.  The apparatus including sensor system for capturing an occupant condition of an occupant, and a control device for adapting the driving strategy.  The sensor system determines a sleep phase during a sleeping condition of the occupant.  The control device adapts the driving strategy based on the determined sleep phase.  Responsive to determination of a falling-asleep phase in which the occupant is superficially sleeping while initially falling asleep as the determined sleep phase, the transportation vehicle is brought to a standstill to assist the occupant in falling asleep.  Wherein a suitable journey route is chosen or the journey route is adapted accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662